               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

DAKOTA OLIPHANT, on behalf of
himself and others similarly situated,
                                                           8:18-CV-353
                   Plaintiff,

vs.
                                                             ORDER
SPRINT CORPORATION, a Kansas
Corporation, and SPRINT/UNITED
MANAGEMENT COMPANY, a
Kansas Corporation,

                   Defendants.


      This matter is before the Court on the Magistrate Judge's findings and
recommendation (filing 45) with respect to the plaintiff's motion for conditional
class certification (filing 23) and to produce and for approval of notice (filing
24). No objection has been lodged to the findings and recommendation, and the
failure to object eliminates any need for review by the Court. Thomas v. Arn,
474 U.S. 140, 149-51 (1985); Leonard v. Dorsey & Whitney LLP, 553 F.3d 609,
619-20 (8th Cir. 2009). Accordingly,


      IT IS ORDERED:


      1.    The Magistrate Judge's findings and recommendation (filing
            45) are adopted.


      2.    Plaintiff's motion for conditional class certification (filing 23)
            and motion to produce and for approval of notice (filing 24)
     are granted in part and in part denied, for the following
     defined class for collective action:


           All persons who worked as an Operations
           Specialist, or other hourly employees with
           similar job duties, who were or are now
           employed by Sprint in Nebraska, Iowa or
           Minnesota from three years from this date.


3.   On or before May 28, 2019, the defendants shall produce to
     the plaintiff the list of names of those persons, along with
     their last known home addresses, telephone numbers, and
     email addresses, all in a workable electronic format for
     mailing purposes.


4.   The plaintiff's proposed notice (filing 26-3) and consent form
     (filing 26-4), after revising the collective action definition,
     are authorized for mailing to all potential opt-in plaintiffs.


Dated this 13th day of May, 2019.


                                      BY THE COURT:



                                      John M. Gerrard
                                      Chief United States District Judge




                                -2-
